                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        SENSOR ELECTRONIC TECHNOLOGY,                   Case No.18-cv-05194-LHK (VKD)
                                            INC.,
                                   9                      Plaintiff,                        ORDER RE DISCOVERY DISPUTE RE
                                  10                                                        DISCLOSURE OF POTENTIALLY
                                                    v.                                      INFRINGING PRODUCTS
                                  11
                                            BOLB, INC., et al.,                             Re: Dkt. No. 40
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14             Plaintiff Sensor Electronic Technology, Inc. (“SETi”) seeks an order compelling defendant

                                  15   Bolb, Inc. (“Bolb”) to produce samples of four Bolb light-emitting diodes (LEDs). Dkt. No. 40.

                                  16   SETi says that it has been unable to obtain samples of the Bolb LEDs for analysis from any

                                  17   source. Bolb objects to production on the ground that Bolb does not design, make, or select the

                                  18   LED that is used in the sole accused product in this action, and that the LEDs SETi seeks are not

                                  19   otherwise relevant to SETi’s infringement claims.

                                  20             The Court deems this matter suitable for decision without a hearing. Having considered

                                  21   the parties’ submission, the Court denies SETi’s motion.

                                  22   I.        BACKGROUND
                                  23             According to its complaint, SETi owns six patents relating to ultraviolet LEDs. One patent

                                  24   is directed to a disinfection case for contact lenses. Dkt. No. 1, ¶ 12 and Ex. 2. The other five

                                  25   patents are directed to structures within the LEDs themselves. Id., ¶¶ 13-17 and Exs. 3-7. SETi

                                  26   asserts “on information and belief” that Bolb and co-defendant Quantum Egg “are in the business

                                  27   of offering for sale, selling, and distributing products that incorporate UV LEDs,” and that they

                                  28   “market and sell the Quantum Egg Contact Lens Disinfection Storage Case (“Q-Egg”).” Id., ¶¶ 6,
                                   1   7.

                                   2          For each of the six asserted patents, SETi accuses both Bolb and Quantum Egg of

                                   3   infringing one or more claim of each by offering to sell or selling the Q-Egg without authority

                                   4   within the United States or importing the Q-Egg into the United States without authority. Id.

                                   5   ¶¶ 18, 29, 37, 42, 47, 56. The complaint accuses only the Q-Egg product and the UV LEDs in the

                                   6   Q-Egg product.

                                   7          SETi says that Bolb makes four UV LEDs that, like the accused LEDs in the Q-Egg, emit

                                   8   ultraviolet light centered on 265 nanometers. Dkt. No. 40 at 1. SETi acknowledges that it did not

                                   9   have enough information to assert in its complaint that any of the four Bolb LEDs infringes one or

                                  10   more of the asserted patents, and does not currently have enough information to chart infringement

                                  11   contentions against any of them. Id. at 2. SETi says that it sought discovery of information about

                                  12   the four Bolb LEDs before the deadline to serve infringement contentions, but Bolb refused to
Northern District of California
 United States District Court




                                  13   provide that information and has refused to sell SETi samples of the LEDs so that SETi may

                                  14   conduct an infringement analysis. Id.

                                  15          Bolb denies that it makes, sells, offers to sell, distributes or imports the Q-Egg or the LEDs

                                  16   in the Q-Egg. Dkt. No. 26. It says that the Q-Egg is manufactured by a third party and

                                  17   incorporates third party LEDs, and that Bolb did not design, make, or choose the LEDs in the Q-

                                  18   Egg. Dkt. No. 40 at 5. Bolb says that not only did SETi not accuse any Bolb LEDs in the

                                  19   complaint, it has stated no basis for any such accusation. Id.

                                  20   II.    DISCUSSION
                                  21          A.      Standards Governing Discovery in Patent Cases
                                  22          Discovery in patent infringement cases is informed by both the Patent Local Rules and the

                                  23   discovery rules of the Federal Rules of Civil Procedure. Patent Local Rule 2-5 makes the

                                  24   relationship between these two sets of rules clear:

                                  25                  Except as provided in this paragraph or as otherwise ordered, it shall
                                                      not be a ground for objecting to an opposing party’s discovery request
                                  26                  . . . that the discovery request . . . is premature in light of, or otherwise
                                                      conflicts with, the Patent Local Rules, absent other legitimate
                                  27                  objection. A party may object, however to responding to the
                                                      following categories of discovery requests . . . on the ground that they
                                  28                  are premature in light of the timetable provided in the Patent Local
                                                                                           2
                                                       Rules:
                                   1
                                                       (a) Requests seeking to elicit a party’s claim construction or damages
                                   2                       positions;
                                   3                   (b) Requests seeking to elicit from the patent claimant a comparison
                                                           of the asserted claims and the accused apparatus, product, device,
                                   4                       process, method, act, or other instrumentality;
                                   5                   (c) Requests seeking to elicit from an accused infringer a comparison
                                                           of the asserted claims and the prior art; and
                                   6
                                                       (d) Requests seeking to elicit from an accused infringer the
                                   7                       identification of any advice of counsel, and related documents.
                                   8                   Where a party properly objects to a discovery request . . . as set forth
                                                       above, that party shall provide the requested information on the date
                                   9                   on which it is required to be provided to an opposing party under these
                                                       Patent Local Rules or as set by the Court, unless there exists another
                                  10                   legitimate ground for objection.
                                  11   Patent L.R. 2-5.
                                  12           SETi makes essentially three arguments in support of its motion to compel samples from
Northern District of California
 United States District Court




                                  13   Bolb. First, it argues that the discovery is “directly relevant to SETi’s infringement claims” and
                                  14   not disproportionate or otherwise burdensome. Second, it argues that the discovery is “directly
                                  15   relevant to . . . Bolb’s potential non-infringing alternatives.” Third, it argues that, as a practical
                                  16   matter, an order compelling Bolb to produce samples is the only means SETi has to establish a
                                  17   Rule 11 basis to accuse the Bolb LEDs, and without such an order Bolb will be “free to sell
                                  18   potentially infringing products so long as it can fly below the radar.” Dkt. No. 40 at 3. The Court
                                  19   considers each argument.
                                  20
                                               B.      Relevance to Infringement Claims
                                  21           SETi acknowledges that neither its complaint nor its infringement contentions identify any
                                  22   Bolb LEDs as infringing. Generally, that should be the end of the inquiry, as SETi may only
                                  23   obtain discovery that is relevant to a claim or defense, and may only demand the disclosure
                                  24   documentation for accused instrumentalities identified in SETi’s Patent Local Rule 3-1(c) charts.
                                  25   See Fed. R. Civ. P. 26(b)(1); Patent L.R. 3-4(a). As SETI accuses none of Bolb’s LEDs of
                                  26   infringement, discovery of those LEDs cannot be “directly relevant” to SETi’s infringement
                                  27   claims or responsive to its contentions, even if it would be easy for Bolb to provide samples of its
                                  28
                                                                                           3
                                   1   LEDs.1

                                   2            Relying principally on Judge Seeborg’s decision in Aristocrat Technologies v.

                                   3   International Game Tech., No. C-06-03717 RMW (RS), 2009 WL 3573327 (N.D. Cal. Oct. 30,

                                   4   2009), SETi appears to suggest that because Bolb sells UV LEDs that are suitable for use in a

                                   5   variety of devices, the four Bolb LEDs are likely to have the same infringing features as the

                                   6   accused Q-Egg. See Dkt. No. 40 at 2. SETi offers no other explanation for why it believes the

                                   7   Bolb LEDs infringe the asserted patents. Bolb responds that not only does SETi lack a reasonable

                                   8   basis to accuse the Bolb LEDs, it also lacks a reasonable basis to contend that the Bolb LEDs have

                                   9   the same infringing features.2

                                  10            The Aristocrat decision is distinguishable in at least two respects. First, that decision

                                  11   considered the scope of plaintiff’s discovery under a more permissive standard which allowed

                                  12   discovery “reasonably calculated to lead to the discovery of admissible evidence” and further
Northern District of California
 United States District Court




                                  13   allowed discovery of any matter relevant to the “subject matter of the action” upon a showing of

                                  14   “good cause.” Fed. R. Civ. P. 26(b)(1) (2009). Rule 26(b)(1) was amended in 2015 to better

                                  15   describe meaningful constraints on the scope of discovery. See Gilead Sciences, Inc. v. Merck &

                                  16   Co., Inc., Case No. 13-cv-04057 BLF, 2016 WL 146574 at *1 (N.D. Cal., Jan. 13, 2016).

                                  17            Second, the disputed discovery at issue in Aristocrat concerned unaccused gaming

                                  18   machines made by the defendant that included the same functionality as accused gaming machines

                                  19   also made by the defendant. The court balanced the burden on the defendant of identifying

                                  20   machines with the same functionality from among hundreds of its unaccused gaming machines

                                  21   against the likelihood that such discovery would yield relevant and admissible evidence of

                                  22   additional infringing machines. The assessment SETi asks the Court to undertake here is quite

                                  23   different, as it seeks to compel a defendant with no accused products to produce samples for

                                  24

                                  25
                                       1
                                        For purposes of this motion, and in view of SETi’s concessions in the joint submission, the Court
                                       assumes, but does not decide, that SETi does not have a reasonable basis to accuse the four Bolb
                                  26   LEDs for which it seeks discovery that would pass muster under Rule 11 of the Federal Rules of
                                       Civil Procedure.
                                  27   2
                                         The Court notes SETi’s assertion that “defendants” sell the accused Q-Egg. See Dkt. No. 1.
                                  28   However, SETi does not contradict or even address Bolb’s assertion that it does not make or sell
                                       the accused product.
                                                                                       4
                                   1   SETI’s analysis on the basis of infringement claims against an accused product made by another

                                   2   defendant.

                                   3          The circumstances presented by SETi’s motion are also distinguishable from those

                                   4   considered by Judge Ryu in SAGE Electrochromics, Inc. v View, Inc., No. C-12-16441 JST

                                   5   (DMR), 2013 WL 4777164 (N.D. Cal. Sept. 6, 2013). In SAGE Electrochromics, the parties

                                   6   disputed the sufficiency of the plaintiff’s infringement contentions based on publicly available

                                   7   information about the defendant’s accused products, which were custom-made and not otherwise

                                   8   available for purchase. The court concluded that the plaintiff appropriately relied on publicly

                                   9   available information in formulating infringement contentions. The court then concluded that the

                                  10   contentions adequately informed the defendant of the plaintiff’s infringement theories, and ordered

                                  11   the defendant to provide the documentation required by Patent L.R. 3-4(a). In that case, the

                                  12   plaintiff had not conceded, as SETi does here, that it lacked a reasonable basis to accuse the
Northern District of California
 United States District Court




                                  13   defendant’s products in the first instance. See id. at *3 (observing that while defendant’s motion

                                  14   to strike plaintiff’s contentions “veers closely to making a Rule 11 argument about the adequacy

                                  15   of SAGE’s pre-suit investigation,” the merits of such argument were not before the court).

                                  16          SETi has made no showing that Bolb’s LEDs have substantially the same infringing

                                  17   structures as the accused Q-Egg LEDs. As SETi has not shown that the Bolb LEDs are relevant to

                                  18   SETi’s existing infringement claims against the Q-Egg, SETi may not obtain discovery of Bolb

                                  19   simply because Bolb is also a provider of UV LEDs.

                                  20          C.      Relevance to Non-Infringing Alternatives
                                  21          SETi argues that discovery of the Bolb LEDs is relevant to the question of whether those

                                  22   LEDs are non-infringing alternatives to the accused Q-Egg LEDs. Bolb does not address this

                                  23   argument.

                                  24          The existence of non-infringing alternatives to an accused feature or product is relevant to

                                  25   both reasonable royalty and lost profits damages determinations. See Apple Inc. v. Motorola, Inc.,

                                  26   757 F.3d 1286, 1315 (Fed. Cir. 2014) (reasonable royalty), overruled on other grounds by

                                  27   Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015); Rite-Hite Corp. v. Kelley Co.,

                                  28   56 F.3d 1538, 1545 (Fed. Cir. 1995) (lost profits). The Patent Local Rules require the parties to
                                                                                         5
                                   1   disclose their respective damages contentions. See Patent L.R. 3-8 and 3-9. SETi is correct that if

                                   2   Bolb or Q-Egg contend that Bolb’s LEDs are non-infringing alternatives, SETi may be entitled to

                                   3   discovery of those LEDs. However, so far as the Court is aware, SETi’s motion to compel

                                   4   discovery on that basis is premature, as neither Bolb nor Q-Egg makes such a contention at this

                                   5   time. See Patent L.R. 2-5(a).

                                   6           D.      Practical Considerations
                                   7           SETi frames the crux of its dilemma as one of fairness: “In essence, Bolb urges this Court

                                   8   to find that it is free to sell potentially infringing products so long as it can fly below the radar,

                                   9   hide its conduct, and prevent SETi from obtaining product samples.” Dkt. No. 40 at 3. Bolb

                                  10   responds that SETi is merely on a “fishing expedition,” which is also unfair. Id. at 8.

                                  11           Where direct evidence is unavailable, a patent holder may rely on indirect evidence of

                                  12   infringement as part of its pre-filing investigation and in support of its infringement contentions,
Northern District of California
 United States District Court




                                  13   but it must have at least some reasonable basis for asserting infringement in the first instance. See

                                  14   Intamin Ltd. v. Magnetar Techs., Corp., 483 F.3d 1328, 1338 (Fed. Cir. 2007) (complaint); SAGE

                                  15   Electrochromics, at *3 (infringement contentions). Here, however, SETi has not articulated any

                                  16   particular basis for believing that Bolb’s LEDs infringe the asserted patents. For this reason, the

                                  17   Court is skeptical of SETi’s argument that its only option to address Bolb’s “potential

                                  18   infringement” is to demand that Bolb produce samples of the LEDs.

                                  19   III.    CONCLUSION
                                  20           For the reasons explained above, the Court denies SETi’s motion to compel.

                                  21           IT IS SO ORDERED.

                                  22   Dated: February 12, 2019

                                  23

                                  24
                                                                                                       VIRGINIA K. DEMARCHI
                                  25                                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                           6
